Citation Nr: 0618489	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-32 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for service-connected 
hypertension, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1979 to July 
1983.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (the RO).

Procedural history

The RO initially granted service connection for hypertension 
in a February 2002 rating decision.  A 10 percent disability 
rating was assigned.  In March 2002, after the expiration of 
the one-year period to appeal the disability rating assigned 
by the February 2002 rating decision, the RO received the 
veteran's request for an increase in the disability rating 
assigned his service-connected hypertension.  The August 2003 
rating decision denied the claim, and the veteran duly 
appealed.

Issues not on appeal

The August 2003 rating decision also denied the veteran 
service connection for a skin condition.  Although the 
veteran initially filed a notice of disagreement with respect 
to this decision, he did not perfect an appeal.  The veteran 
indicated in his VA Form 9 filed in July 2004 that he only 
wished to perfect an appeal as to the matter of an increased 
rating for hypertension.  The separate issue of service 
connection for a skin disorder was not mentioned.  

Because the veteran failed to perfect an appeal, the matter 
of service connection for a skin disability is not currently 
before the Board and will be discussed no further herein.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  The only issue currently before the Board is the 
veteran's claim for an increase in the disability rating 
assigned his service-connected hypertension.

The Board also notes in passing that the veteran's 
representative has recently suggested that the veteran's 
service-connected hypertension has resulted in a headache 
condition and a vision disorder.  See VA Form 646 dated in 
May 2006.  The issue of service connection for a headache 
condition and/or vision disorder, to include as secondary to 
the veteran's service-connected hypertension, has not been 
adjudicated by the RO and is therefore not currently before 
the Board.  If the veteran or his representative wish to file 
a service-connection claim for a headache condition or a 
vision disorder, they should contact the RO.


FINDING OF FACT

The veteran's service-connected hypertension is manifested by 
diastolic blood pressure readings which are predominantly 
below 110, and systolic readings predominantly below 200.


CONCLUSION OF LAW

The criteria for an increased disability rating for the 
veteran's service-connected hypertension have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased rating for his service-
connected hypertension, which is currently evaluated as 10 
percent disabling.  He essentially contends that the 
symptomatology associated with this condition is more severe 
than that contemplated by the currently-assigned 10 percent 
rating.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that a letter was 
sent to the veteran in April 2003 which was specifically 
intended to address the requirements of the VCAA.  The April 
2003 letter from the RO specifically notified the veteran 
that:

[e]ntitlement to an increased evaluation for a service 
connected disability requires medical evidence showing 
that the condition has increased in severity and now 
meets or more nearly approximates the criteria required 
for the next higher evaluation.  Therefore, it is 
essential that you tell us about any treatment you have 
had for your disability so we may obtain these records 
and consider them in your claim. 

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the April 
2003 VCAA letter, the veteran was informed that VA would 
"make reasonable efforts to help you get evidence necessary 
to support your claim . . . [w]e will try to help you get 
such things as medical records, employment records, or 
records from other Federal agencies."  This letter also 
notified the veteran that VA would assist him "by providing 
a medical examination or getting a medical opinion if we 
decide it's necessary to make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The April 2003 letter notified the veteran that he "must 
give us enough information about these records so that we can 
request them from the person or agency who has them . . . 
[i]t's still your responsibility to make sure these records 
are received by us."  More specifically, the April 2003 
letter instructed the veteran to "[p]lease complete the 
Medical History form listing all VA and non-VA treatment 
received."  The same letter advised the veteran to "[s]ign 
and return the enclosed VA Form 21-4142's, 'Authorization for 
Release of Information' . . . [u]se a separate form for each 
non-VA doctor or hospital where you were treated" (emphasis 
in original). 

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The April 2003 letter instructed the veteran to "[t]ell us 
about any additional information or evidence that you want us 
to try to get for you."  The Board believes that this 
request substantially complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  
Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]. 

A review of the record reveals that the veteran was provided 
notice of the VCAA prior to the initial adjudication of his 
claim by the August 2003 rating decision.  Therefore, there 
is no prejudice to the veteran in proceeding to consider the 
claim on the merits.  See generally Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, elements (1), (2), and (3) are not at issue as 
the veteran is already service connected for hypertension.  
Moreover, as explained above, the veteran has been provided 
adequate notice regarding element (4), degree of disability, 
by way of the April 2003 VCAA letter.

Element (5), effective date, is rendered moot via the RO's 
(and the Board's) denial of an increased rating.  In other 
words, any lack advisement as to that element is meaningless, 
because an effective date is not, and cannot be, assigned in 
the absence of an increased rating.  The veteran was notified 
of the criteria necessary to establish an earlier effective 
date in a May 2006 letter from the RO in any event.  No 
additional argument or evidence has been forthcoming since 
the May 2006 letter was sent.  

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes the repots of VA examinations 
conducted in July 2003 and January 2006.  The veteran and his 
representative have not identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran indicated in his substantive 
appeal that he did not want a hearing before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2005).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2005); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, the Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Specific rating criteria

Diagnostic Code 7101 [hypertensive vascular disease 
(hypertension and isolated systolic hypertension)] provides 
for a 60 percent rating for diastolic pressure predominantly 
130 or more and a 40 percent disability rating for diastolic 
pressure predominantly 120 or more.  A 20 percent disability 
rating is warranted for diastolic pressure predominantly 110 
or more, or systolic pressure predominantly 200 or more.  A 
10 percent disability rating is warranted for diastolic 
pressure predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.

See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2005).

[The Board notes in passing that the rating criteria for 
cardiovascular disease, 38 C.F.R. § 4.104 et seq., was 
amended, effective January 12, 1998.  Since the veteran's 
increased rating claim was filed after that effective date, 
only the current regulation is applicable.]




Analysis

Assignment of diagnostic code 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's service-connected hypertension is currently 
rated under 38 C.F.R. § 4.104, Diagnostic Code 7101 
[hypertensive vascular disease (hypertension and isolated 
systolic hypertension)].  Diagnostic Code 7101 is deemed by 
the Board to be the most appropriate primarily because it 
pertains specifically to the diagnosed disability in the 
veteran's case (hypertension).  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate and the veteran has not 
requested that another diagnostic code be used.  Accordingly, 
the Board concludes that the veteran is appropriately rated 
under Diagnostic Code 7101.

Schedular rating

The veteran's service-connected hypertension is currently 
evaluated as 10 percent disabling under Diagnostic Code 7101.  
As explained above, to obtain the next highest rating (of 20 
percent) under this diagnostic code, diastolic pressure must 
be predominantly 110 or more, or systolic pressure must be 
predominantly 200 or more.  Blood pressure readings taken 
during the pendency of the veteran's claim have fallen well 
short of these measurements.

On VA examination in July 2003, the veteran's blood pressure 
readings were 160/100 sitting, 150/100 standing, and 158/100 
lying down.  On VA examination in January 2006, the veteran's 
blood pressure readings were 130/100 sitting, 130/100 
standing, and 130/100 lying down.  Each of these measurements 
is well below the 110 diastolic pressure or the 200 systolic 
pressure required for an increased rating.  No other blood 
pressure readings associated with the increased rating claim 
are of record, and the veteran has pointed to none.

Because the medical record does not demonstrate diastolic 
pressure of predominantly 110 or more, or systolic pressure 
of predominantly 200 or more, an increased rating is not 
warranted.  

Extraschedular consideration

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2005).  "The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

The record does not show that the veteran has required 
frequent hospitalization for hypertension.  Indeed, it does 
not appear from the record that he has ever been hospitalized 
for this condition.  All treatment has been rendered on an 
outpatient basis.

Marked interference with employment has also not been 
demonstrated.  The veteran himself has not suggested that his 
service-connected hypertension limits his ability to work, 
and the record does not reflect that such is the case.  The 
January 2006 VA examiner specifically noted that the 
veteran's hypertension has not resulted in any lost time from 
work.  Although hypertension may impact the veteran's 
employment in some minor fashion (such as the need to take 
multiple blood pressure medications throughout the workday), 
this alone does not present an exceptional or unusual 
disability picture and is not reflective of any factor which 
takes the veteran outside of the norm.  Such symptomatology 
is already taken into account in the currently-assigned 
10 percent rating.  See Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Accordingly, further development in keeping with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to an increased rating for service-connected 
hypertension is denied.



____________________________________________
Steven L. Cohn
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


